Citation Nr: 1425440	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-47 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disorders diagnosed as Crohn's disease and irritable bowel syndrome (IBS).

2.  Entitlement to service connection for gastrointestinal disorders other than Crohn's disease and IBS.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case the Board finds the Veteran's complaints of gastrointestinal symptoms indicate that she is seeking service connection for all disabilities that result in gastrointestinal symptoms.  As such the Board has recharacterized the issue from the single issue of entitlement to service connection for Crohn's disease to the two issues listed on the cover page of this decision.  Given the favorable decision granted herein for the Veteran's claim for service connection for a gastrointestinal disorder, including Crohn's disease and IBS, remand of this issue for review of the additional pertinent evidence added to the Veteran's file subsequent to the July 2013 supplemental statement of the case (SSOC) is not indicated.  

The issue of entitlement to service connection for gastrointestinal disorder other than IBS and Crohn's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has Crohn's disease that first developed during service.

2.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War and she has developed IBS, a medically unexplained chronic multi-symptoms illness.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal disorders, diagnosed as Crohn's disease and IBS, have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran maintains that she first developed Crohn's disease during her period of active duty from December 2003 to February 2005.  She reports that in 2004, while serving in Kuwait and Iraq, she experienced a lot of problems with her digestive system.  She reported that she had diarrhea, nausea, dehydration, stomach cramps, pain, and weight loss during that time.

The available service treatment records (STRs) do not show any complaints or treatment for Crohn's disease during service.  They do show complaints of cramps and treatment for dehydration.  

Private treatment records reveal that the Veteran was discovered to have Crohn's disease in January 2009.  

In a February 2009 letter, a serviceman who served with the Veteran during mobilization for Operation Iraqi Freedom stated that during deployment he noticed that the Veteran's eating habits changed, that she began to eat very little food, and she became thinner.

In a June 2009 email, another serviceman who served with the Veteran stated that he remembered giving her fluids during service for some vague abdominal complaints.

An October 2009 letter from a colonel with the National Guard Bureau states that the Veteran served under his command in Iraq.  He reported that they faced tremendous stress due to the mission requirements and the lack of infrastructure established.  He stated that there was no doubt in his mind that the dangerous and stressful environment that the Veteran endured in Iraq resulted in her disorder.  

The Veteran submitted a November 2009 letter from her private physician.  Dr. M. stated that he performed a colonoscopy on the Veteran in September 2008 and then operated on her in January 2009, and that the operation revealed Crohn's disease.  Dr. M. opined that the Crohn's disease process was present in 2004, and could have been present earlier.

In June 2013 a VA physician reviewed the Veteran's file and stated that there was evidence for and against whether the Veteran developed Crohn's disease during service.  The examiner did not provide an opinion.

On VA examination in July 2013 the Veteran was noted to have Crohn's disease.  The examiner stated that based on the details in the medical history, it was her opinion that it was at least as likely as not that the Veteran had a classic and dramatic onset in 2004 of Crohn's disease, with no other etiology explaining her persistent diarrhea and need for IV fluid replacement.  The VA examiner opined that the Veteran's symptoms in 2004 are entirely consistent with the onset of Crohn's disease then.  

The Board recognizes that in August 2010, a VA physician reviewed the Veteran's claims file and opined that the Veteran did not have onset of symptoms of Crohn's disease while in service.  However, the Board finds that this opinion is lacking in probative value because this examiner did not examine the Veteran and he did not opine as to when he thought the Veteran first developed Crohn's disease.  The Board finds that overall given the Veteran's consistent history, given the supportive statements of fellow servicemen, given the favorable opinion of Dr. M., and given the favorable July 2013 VA medical opinion, the evidence is at least in equipoise regarding whether the Veteran first developed Crohn's disease during service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With regards to IBS, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

A July 2013 VA Gulf War medical examination report reveals that the Veteran was found to have IBS.  The Board notes that the Veteran is a Persian Gulf veteran.  The Board finds that there is no affirmative evidence that the Veteran's IBS was caused by a supervening condition or event.  In considering the VA treatment records, the VA examination reports, and the Veteran's lay statements regarding her objective signs of illness, and resolving any doubt in her favor, the Board finds that her IBS has been, at times, moderate in nature with frequent episodes of bowel disturbance with abdominal distress thus showing the disability manifested to a degree of 10 percent under the appropriate rating criteria.  38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  

The Board concludes that in light of the evidentiary presumption of service connection afforded at 38 C.F.R. § 3.317, the Veteran is entitled to service connection for IBS.

Therefore, granting the Veteran the benefit of the doubt in this matter, the Board concludes that service connection for gastrointestinal disorders, diagnosed as Crohn's disease and IBS, is warranted.  See 38 U.S.C.A. § 1110.


ORDER

Entitlement to service connection for a gastrointestinal disorder, including Crohn's disease and IBS, is granted.  


REMAND

The evidence of record reveals that the Veteran has additional gastrointestinal diagnoses other than Crohn's disease and IBS.  A September 2012 VA gastroenterology outpatient note reveal that the Veteran had an ulcer, chronic gastritis and internal hemorrhoids.  The July 2013 VA Gulf War medical examination report indicates that the Veteran had gastroesophageal reflux disease (GERD) and hiatal hernia.  

The Board notes that additional relevant evidence was received, including the July 2013 VA Gulf War medical examination, subsequent to the July 2013 SSOC, and prior to recertification of the Veteran's appeal to the Board.  Consequently the issue of entitlement to service connection for gastrointestinal disorder, other than IBS and Crohn's disease, must be remanded to the AOJ for readjudication after review of the subsequent medical evidence.

The Veteran's updated VA treatment records should be obtained.

The Veteran's file should be reviewed by an appropriate physician to determine if the Veteran has any gastrointestinal disorder other than IBS and Crohn's disease, that is related to service, or that is caused, or aggravated, by the Veteran's service-connected IBS and Crohn's disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to her claim for service connection for a gastrointestinal disorder other than IBS and Crohn's disease, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain the Veteran's updated VA medical records.

3.  When the above actions have been completed, forward the Veteran's claims file to the appropriate physician to obtain an opinion as to whether the Veteran's GERD, hiatal hernia, gastritis, ulcer, hemorrhoids, or any other gastrointestinal disorders other than Crohn's disease and IBS are related to service.  The physician should also provide an opinion as to whether any of these disabilities are aggravated by the Veteran's service-connected Crohn's disease and IBS.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the claimed disabilities, that is proximately due to or the result of the service-connected Crohn's disease and IBS, and not due to the natural progress of the claimed disabilities. 

4.  After the above actions have been accomplished, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case that includes review of all evidence received since the July 2013 statement of the case.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


